TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00710-CV


Michelle Jahner, Appellant

v.


Mark Jahner, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. 98-12325, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N

	Appellant Michelle Jahner and appellee Mark Jahner have filed a "Joint Motion to
Vacate Order and Remand."  The parties have informed this Court that they have settled all matters
in dispute and request that this Court vacate the August 8, 2002, final judgment and remand the
cause to the trial court for entry of an order in conformity with the mediated settlement agreements
executed by the parties.  We grant the motion, vacate the judgment, and remand for rendition of a
judgment in accordance with the parties' settlement agreement.  See Tex. R. App. P. 42.1(2)(B) (in
accordance with parties' agreement, court may set aside trial court judgment and remand to trial
court for rendition of judgment in accordance with agreement).


  
					Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Patterson
Dismissed on Joint Motion
Filed:   August 14, 2003